DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12, in the reply filed on 2 November 2022 is acknowledged.  Claims 13-20 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 5 recite that the same anti-pathogen antibody is coupled to the nonmagnetic metal and complexed with the magnetic objects.  The same antibody on both components would lead to the inability to bind the pathogen in a sandwich format to form a complex between the magnetic object, nonmagnetic metal and the pathogen since the same antibody would bind to the same epitope of the pathogen.  As such, the pathogen could only bind to either the magnetic object or the nonmagnetic metal at any given time.  However, the specification only provides disclosure of a sandwich binding configuration between the magnetic object, nonmagnetic metal and the pathogen (see Fig. 4 and 20A, par. 58).  The specification fails to provide sufficient written description for the same anti-pathogen antibody coupled to the nonmagnetic metal and the magnetic object in order to form a complex with the pathogen as recited in claims 5 and 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a magnetic object that is complexed with the anti-pathogen antibody.  Claim 9 recites that a complex includes the magnetic object, nonmagnetic metal, the pathogen and the anti-pathogen antibody.  It is unclear whether the anti-pathogen antibody complexed with the magnetic object is the same anti-pathogen antibody immobilized coupled to the non-magnetic material.  It is unclear how both the magnetic object and the nonmagnetic metal would form a complex with the pathogen if the same antibody were present on both the magnetic object and the nonmagnetic metal.  The claim is interpreted as both the magnetic object and the nonmagnetic metal are coupled to different anti-pathogen antibodies that bind to the same pathogen so as to form a complex.
Claim 6 recites the limitation "the electrode" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and in the alternative 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US 2004/0043511).
Song et al. teach a method for detecting a pathogen in a sample, comprising:
introducing a nonmagnetic metal into the sample, the nonmagnetic metal coupled to an anti-pathogen antibody that is specific for the pathogen and configured to form a complex of the nonmagnetic metal and the pathogen (analyte may be a pathogen as exemplified in par. 34; detection probe is a colloidal gold particle, par. 43, and has an anti-analyte antibody that binds to the analyte, par. 48-49);
removing free nonmagnetic metal from the sample, wherein the free nonmagnetic metal is not forming the complex (detection probes separated from complexes, par. 9);
detecting a presence of the nonmagnetic metal in the sample (separated detection probes are detected in the sample, par. 10); 
determining the concentration of pathogen in the sample based on the presence of the nonmagnetic material (amount of analyte is detected in the sample based on the detection of the detection probes, par. 19-20; concentration is determined from the amount, par. 60 and 63).
With respect to claim 5, Song et al. teach the complex further including magnetic objects that are complexed with the anti-pathogen antibody (each complex includes a nonmagnetic particle and a magnetic particle, par. 61 and 63; magnetic particles are complexed with an anti-pathogen antibody, par. 61).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. (US 2011/0053289) in view of Mattingly et al. (US 2009/0246800).
Lowe et al. teach a method for detecting an analyte in a sample, comprising:
introducing a nonmagnetic metal into the sample, the nonmagnetic metal coupled to an anti-analyte antibody that is specific for the analyte and configured to forma  complex of the nonmagnetic metal and the analyte (second reagent is a detectable particle that is a nonmagnetic metal including a colloidal gold sol particle that is conjugated with a binding reagent for the analyte and with an enzymatic label, par. 458);
removing free nonmagnetic metal from the sample, wherein the free nonmagnetic metal is not forming the complex (reagent analyte complexes are was to remove non-complex material, which includes nonmagnetic metal not forming the complex, par. 454);
detecting a presence of the nonmagnetic metal in the sample (signal is voltametrically detected at an electrode, par. 447); and
determining a concentration of the analyte in the sample based on the presence of the nonmagnetic metal (detectable signal determines the concentration of analyte in the sample, par. 472 and 477).
Lowe et al. fail to specifically teach the analyte being a pathogen.
Mattingly et al. teach a method for detecting a pathogen in a sample comprising: 
introducing a nonmagnetic metal coupled to an anti-pathogen antibody that is specific for the pathogen into the sample to form a complex between the nonmagnetic metal and the pathogen (analyte is a pathogen, par. 62; detectable labels are colloidal gold particles, par. 93; detectable labels contain antibodies specific for the analyte, par. 58); 
detecting a presence of the nonmagnetic metal in the sample (signal from the label is detected, par. 13 and 15); and
determining a concentration of the pathogen in the sampled based on the presence of the nonmagnetic metal (detected signal is correlated with the analyte concentration, par. 13 and 15), in order to provide assay of a desired analyte in a sample. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect as the analyte in the method of Lowe et al., a pathogen as taught by Mattingly et al. because Lowe et al. is generic with respect to the type of analyte that can be detected with an anti-analyte antibody and one would be motivated to use the appropriate antibody for detection of the desired analyte. 
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lowe and Mattingly are similarly drawn to detection of analyte bound in sandwich configuration to a gold colloid label and a magnetic particle.
	With respect to claim 4, Lowe et al. teach collecting the complex of the nonmagnetic metal and the pathogen on a surface of an electrode (par. 109).
	With respect to claim 5, Lowe et al. teach the magnetic objects complexed with an anti-analyte antibody (complex is formed of magnetically susceptible particle, analyte and second binding agent, par. 80 and 255; Fig. 15b illustrates a magnetic particle nonmagnetic particle each complexed with anti-pathogen antibody that binds to the analyte, par. 823).
	With respect to claim 6, Lowe et al. teach detecting the presence of the nonmagnetic metal in the sample including performing voltammetry on the electrode (par. 878).
	With respect to claim 7, Lowe et al. teach detecting the presence of the nonmagnetic metal in the sample includes comparing a signal from the voltammetry to signals from other samples known to contain the pathogen (par. 76, 110 and 443).
	With respect to claim 8, Lowe et al. teach introducing the magnetic objects into the sample prior to introducing the nonmagnetic metal (magnetic particles form a complex with the sample initially, par. 652-654; magnetic complex is then introduced to the detectable label, which may be a nonmagnetic metal, par. 654).
	With respect to claim 9, Lowe et al. teach magnetically separating immunocaptured complex from the sample, the immunocaptured complex including the magnetic objects, the nonmagnetic metal, the analyte and the anti-analyte antibody (par. 179 and 658).
	With respect to claim 10, Lowe et al. teach holding the magnetic objects in place within a tube with a magnet while removing non-target debris from the tube (channel, 150, Fig. 10b, of Lowe is considered a tube since the specification does not required a particular shape or construction to be considered a tube and the broadest reasonable interpretation is applied, thus a channel has a hollow opening and is considered a tube; complexes are held in the tube while unbound non-target debris is washed from the channel, Fig. 10b, par. 658; magnetic objects held by magnet, 210, Fig. 10b, par. 658).

Claim(s) 1-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerholtz et al. (US 2005/0069905) in view of Kato et al. (US 2020/0326338).
Myerholtz et al. teach a method for detecting an analyte in a sample (par. 11) comprising:
introducing a nonmagnetic metal into the sample, the nonmagnetic metal coupled to a specific binding protein that is specific for the analyte and configured to form a complex of the nonmagnetic metal and the analyte (gold metal nanoparticle label, par. 65 and 70; label attached directly to the target prior to binding the target to a probe via a protein coupled to the nonmagnetic metal label, label is incorporated and therefore introduced to the sample, par. 66);
removing free nonmagnetic metal from the sample, wherein the free nonmagnetic metal is not forming the complex (microarray surface is rinsed to remove excess reagents from the electrodes, par. 70);
detecting the presence of nonmagnetic metal in the sample (label is detected via the electrodes, par. 72); and
determining a concentration of the analyte in the sample based on the presence of the nonmagnetic metal (par. 12).
Myerholtz et al. fail to teach the target analyte being a pathogen and the nonmagnetic metal coupled to an anti-pathogen antibody.
Kato et al. teach a method for detecting a pathogen in a sample (virus subject substance, par. 91) comprising:
introducing a nonmagnetic metal into the sample that is coupled to an anti-pathogen antibody that is specific for the pathogen or conjugated to a protein-small molecule to bind to the target via biotin/avidin interaction and configured to form a complex of the nonmagnetic metal and the pathogen (subject substance may be a virus, par. 91; gold nanoparticle binds to the target either via antigen-antibody reaction via an antibody first binding partner immobilized to the gold nanoparticle or via avidin and biotin reaction, par. 104 and 152), wherein the nonmagnetic metal is either a solid nonmagnetic nanoparticle or a non-ferrous nanoshell wherein the nonmagnetic metal is gold (par. 102 and 104), in order to provide particle binding that reduces steric hindrance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the target, the protein coupled to the nonmagnetic metal and the gold nanoparticle in the method of Myerholtz et al., a pathogen target, an anti-pathogen antibody coupled to the gold nanoparticle and a gold nanoparticle nanoshell as taught by Kato et al.  One having ordinary skill in the art would have been motivated to make such a change in the protein coupled to the gold nanoparticle as a mere alternative and functionally equivalent detection technique and since the same expected binding of target to the gold nanoparticle would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components. It would have been obvious to alter the target Myerholtz et al. is generic with respect to the target that can be detected by the method and one would be motivated to use the appropriate target detection of a desired condition.  It would have been obvious to substitute the gold nanoparticle with a gold nanoshell as a mere alternative and functionally equivalent detection technique and since the same expected detection of particles would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
 	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Myerholtz and Kato are similarly drawn to immobilization of target analyte to a gold nanoparticle.
With respect to claim 4, Myerholtz et al. teach collecting the complex of the nonmagnetic metal material and the analyte on a surface of an electrode (probe immobilized to electrodes, par. 29; gold label and analyte complex immobilized to the probe on the electrode, par. 63 and 69). 
With respect to claim 11, Myerholtz et al. teach depositing a portion of the nonmagnetic metal bound to the analyte on an electrode through an aqueous solution and drying the electrode with the deposited nonmagnetic metal bound to the analyte (nonmagnetic metal bound to analyte is introduced to electrode in aqueous solution, par. 51; signal is enhanced and then rinsed, which removes free labels from the electrode, par. 70 and 93; electrode is dried with sample and label remaining immobilized to the electrode and detection is performed, par. 93).
With respect to claim 12, Myerholtz teach determining the concentration of analyte including: 
placing a solution containing charge carriers on the electrode (metal ions introduced to the electrode, par. 70);
passing an electrical signal through the electrode (electrical potential signal applied to the electrodes, par. 26 and 35);
measuring a resulting electrical characteristic of the electrical signal (electrical characteristic, resistance, is measured, par. 11 and 74);
 and
comparing the resulting electrical characteristic to a database of electrical characteristics of known analyte concentrations to determine the presence of an analyte in the sample (par. 72 and 75).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1677